IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

ANTHONY B. CLOYS,                     NOT FINAL UNTIL TIME EXPIRES TO
Husband,                              FILE MOTION FOR REHEARING AND
                                      DISPOSITION THEREOF IF FILED
      Appellant,
                                      CASE NO. 1D15-5395
v.

PAMELA RENEE CLOYS, Wife,

      Appellee.

_____________________________/

Opinion filed January 4, 2017.

An appeal from the Circuit Court for Duval County.
W. Gregg McCaulie, Judge.

Corrine A. Bylund, Jacksonville, for Appellant.

William S. Graessle and Jonathan W. Graessle of William S. Graessle, P.A.,
Jacksonville, for Appellee.




PER CURIAM.

      AFFIRMED.

ROBERTS, C.J., ROWE, and WINOKUR, JJ., CONCUR.